                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          July 16, 2020
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

CARTIUS LYRONE MONTGOMERY,                       §
                                                 §
         Petitioner,                             §
VS.                                              § MISC. ACTION NO. 7:18-MC-988
                                                 §
LORIE DAVIS,                                     §
                                                 §
         Respondent.                             §

                           REPORT AND RECOMMENDATION

       Petitioner Cartius Lyrone Montgomery, a state prisoner proceeding pro se, attempted to

initiate a federal habeas corpus action pursuant to 28 U.S.C. § 2254. (See Docket No. 1-1.)

Petitioner is serving a ten-year sentence concurrently with three other criminal judgments.

Pending is his most recent (third) Application to Proceed In Forma Pauperis. (Docket No. 6.)

Petitioner seeks in forma pauperis (IFP) status in order to proceed with his § 2254 action without

paying the required $5 filing fee. As discussed below, because Petitioner’s inmate account

statement shows that he is able to pay the $5 filing fee, the undersigned recommends that his IFP

application be denied.

                                      I. BACKGROUND

       According to the procedural history provided by Petitioner (Docket No. 1-1), on October

18, 2017, he pleaded guilty in the 216th District Court of Kerr County, Texas, to four separate

felonies. Three of the felonies involve the possession of a controlled substance (heroin and

methamphetamine) and the fourth involves tampering with evidence. Petitioner was sentenced

to a prison term of ten years, six years, and two two-year sentences, all of which are to be served




1/4
concurrently. He apparently appealed his case to the Texas Court of Criminal Appeals, but his

conviction was affirmed in April of 2018.

       The next month, in May of 2018, Petitioner filed a federal IFP application, along with his

proposed § 2254 habeas petition. (Docket No. 1.) Petitioner represented in his IFP application

(under the penalty of perjury) that he had no assets or money. Because his application lacked a

copy of his inmate trust account for the preceding six months (as required by 28 U.S.C. §

1915(a)(2)), the undersigned issued an order directing Petitioner to either pay the required $5

filing fee or supplement his IFP application with a certified statement of his inmate trust fund

account for the six-month period preceding the filing of this action. (Docket No. 2.) Petitioner

was also advised that in order to qualify for IFP status he must be “unable” to pay the $5 filing

fee. (Id. (citing 28 U.S.C. 1915(a)(1)).)

       Petitioner complied with the order by submitting his second IFP application, along with a

certified copy of the six-month statement for his inmate trust fund account. (Docket Nos. 3, 4.)

However, his inmate trust fund account showed that in the previous six months, Petitioner had

received $55 from friends and family. (Docket No. 4.) As such, the undersigned again directed

Petitioner to either pay the minimal filing fee or to submit any additional information showing

his inability to pay. (Docket No. 5.)

       Petitioner responded by filing the pending third IFP application. (Docket No. 6.) Here

again, it is clear from the statement showing Petitioner’s funds in his inmate trust account over

the past six months that he has access to sufficient funds to pay the $5 filing fee. Specifically,

the first certified statement of his inmate trust fund account for the six-month period preceding

the filing of this action reflected that he received $55 from friends and family. (See Docket No.

4, at 1.) Petitioner then filed an updated certified statement of his inmate trust fund account that




2/4
reflects that in the preceding six months he had received $65 from friends and family. (Docket

Nos. 6, 7.)

                                          II. ANALYSIS

        Federal law requires the Clerk to collect a $5 filing fee for a writ of habeas corpus filed in

federal court. 28 U.S.C. § 1914(a). Petitioner seeks to proceed without payment of the filing

fee pursuant to 28 U.S.C. § 1915. Section 1915 permits a court to excuse payment of filing fees

where the person is unable to pay such fees as shown by an affidavit disclosing all of his assets

and, in the case of a prisoner, a certified copy of his inmate trust fund account statement for the

six-month period preceding the filing of the action. See 28 U.S.C. § 1915(a)(1), (2).

        Petitioner has complied with § 1915 to the extent that he has submitted documentation

detailing his assets. In his IFP application, Petitioner answered “no” to the following question:

“Do you own cash, or do you have money in a checking or savings account, including any funds

in prison accounts?” (Docket No. 6, at 1 (emphasis added).) This response appears to be false.

Petitioner’s six-month inmate trust account statement shows that he receives regular deposits to

his account. (Docket Nos. 4, 7.) As noted, during each of the six months reflected by the

statements, Petitioner had deposits totaling $55 and $65, respectively. (Id.) It is clear from this

that—contrary to Petitioner’s sworn statement in his IFP application—he is able to pay the $5

filing fee for this action.

        Section 1915(e)(2) provides that “the court shall dismiss the case at any time if the court

determines that . . . the allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A). Here, the

District Court might be justified in dismissing Petitioner’s habeas action with prejudice in light

of his apparent attempt to deceive the Court in his IFP application. However, in light of

Petitioner’s lengthy sentence in his state criminal case and in the interest of justice, it is




3/4
recommended that Petitioner’s IFP application be denied without prejudice and that he be given

an additional thirty (30) days with which to pay the $5 filing fee.

                                       III. CONCLUSION

      For the foregoing reasons, the undersigned recommends that Petitioner’s Application to

Proceed In Forma Pauperis (Docket No. 6) be DENIED.                It is further recommended that

Petitioner be given an additional thirty (30) days to pay the required $5 filing fee.

                                  NOTICE TO THE PARTIES

       The Clerk shall send copies of this Report and Recommendation to Petitioner, who has

fourteen (14) days after receipt thereof to file written objections pursuant to 28 U.S.C. §

636(b)(1)(C) and Rule 72(b) of the Federal Rules of Civil Procedure. Failure to file timely

written objections shall bar an aggrieved party from receiving a de novo review by the District

Court on an issue covered in this Report and, except upon grounds of plain error, from attacking

on appeal the unobjected-to proposed factual findings and legal conclusions accepted by the

District Court.

       DONE at McAllen, Texas on July 16, 2020.


                                                  ___________________________________
                                                             Peter E. Ormsby
                                                       United States Magistrate Judge




4/4
